PER CURIAM:
This claim was submitted to the Court for decision based upon a Mutual Settlement Agreement which provides as follows:
1. On or about July 7,2001, West Virginia Paving Inc., began paving and berm work on a portion of W.Va. Route 39, near the Gauley Bridge. The work was performed pursuant to a contract issued by respondent.
2. The paving job left holes along the edge of the road where the grates were located. The grate in question was approximately three inches deep and extended eighteen inches into the paved highway.
3. On July 24,2000, Julia Carolyn Strickland was traveling east on W.Va. Route 39 near Gauley Bridge when her vehicle struck the drainage grate which is partially located on the roadway. Julia Carolyn Strickland lost control of her vehicle and it crashed into a truck traveling in the opposite direction. She was killed as a result of this collision.
*954. Claimant alleges that respondent’s inspector, who was present when the paving took place, should have been aware that the paving created a problem with respect to the grate, but failed to take steps to have the grate raised or to pave over the grate.
5. Claimant further contends that respondent, having inspected and approved the work performed, having released the road to the traveling public without warning signs and having failed to paint the white edge lines along the side of the highway, was negligent in its actions.
6. As a result, the parties have agreed that claimant is entitled to recover damages in the amount of $500,000.00.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of W.Va. Route 39 on the date of this incident; that the negligence of respondent was the proximate cause of the death of Julia Carolyn Strickland; and that the amount of damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for this loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $500,000.00.
Award of $500,000.00.